Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114 , including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 , and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 . Applicant’s submission filed on 10/26/2021 has been entered.

By this Amendment, the Applicant amended claims 1 and 11 and canceled claim 13. Claims 1-3 and 5-11 remain pending in the application. 
 
Examiner’s Comments
35 USC § 102
In light of the Examiner’s amendment, the rejections are withdrawn.

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Robert Grabarek, Jr. (Reg. #40,625) on December 12, 2021.

Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1.	(Currently Amended)  A valve device for a turbine of an exhaust gas turbocharger, comprising:
a valve element for at least partially fluidically blocking a bypass line via which a turbine wheel of the turbine is bypassable by exhaust gas; 
an actuating arm which is coupled in an articulated manner to the valve element and via which the valve element is pivotable about an axis; and 
a spring element via which the valve element is supported on the actuating arm;
wherein the valve element has a first uneven supporting surface via which the spring element is supported on the valve element; and
wherein the first uneven supporting surface includes a rounded corner.

11.	(Currently Amended)  A turbine for an exhaust gas turbocharger, comprising:
a valve device, wherein the valve device includes:

an actuating arm which is coupled in an articulated manner to the valve element and via which the valve element is pivotable about an axis; and 
a spring element via which the valve element is supported on the actuating arm;
wherein the valve element has an uneven supporting surface via which the spring element is supported on the valve element; and
wherein the uneven supporting surface includes a rounded corner.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-3 and 5-11  is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Schawer (US 20190003376) is representative of the art in this field. 
Schawer discloses a valve device (1) for a turbine of an exhaust gas turbocharger ([0024]), comprising:
a valve element (11) for at least partially fluidically blocking a bypass line via which a turbine wheel of the turbine is bypassable by exhaust gas ([0026]); 
an actuating arm (4) which is coupled in an articulated manner to the valve element and via which the valve element is pivotable about an axis; 
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-3 and 5-11, in claims 1 and 11 the Schawer does not teach:

wherein the valve element has a first uneven supporting surface (16) via which the spring element is supported on the valve element; 
wherein the first uneven supporting surface includes a rounded corner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD BUSHARD/Examiner, Art Unit 3746             

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746